 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1



PATENT AND TECHNOLOGY LICENSE AND
 
PURCHASE OPTION AGREEMENT
 
This Patent and Technology License and Purchase Option Agreement is entered into
on October [--], 2015 (“Signing Date”) by and between (i) Q BioMed Inc. (“Q
Bio”) and (ii) Mannin Research Inc. (“Mannin”): Mannin and Q Bio are hereinafter
also referred to individually as a “Party” and collectively as the “Parties.”
 
WHEREAS, Mannin owns certain patent applications and other Intellectual Property
(defined below);
 
WHEREAS, Q Bio wishes to acquire licenses to the inventions which are the
subject of the Mannin patent applications, and other Intellectual Property, and
Mannin is willing to grant such licenses to Q Bio on the conditions set forth
herein; and
 
WHEREAS, Q Bio wishes to acquire an option to purchase Mannin patent
applications and other Intellectual Property, and Mannin is willing to sell such
an option to Q Bio on the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual obligations and covenants
contained herein, the Parties have agreed as follows:
 
I.           Definitions.
 
The following capitalized terms when used in this Agreement shall have the
respective meanings ascribed thereto below.  Other capitalized terms are defined
elsewhere in this Agreement.
 
1.1           “Affiliate(s)” shall mean, with respect to a Party, any one or
more legal entities (i) owned or controlled by the Party or, (ii) owning or
controlling the Party, or (iii) owned or controlled by the legal entity owning
or controlling the Party, but any such legal entity shall only be considered an
Affiliate of a Party for as long as such direct or indirect ownership or control
exists. For the purposes of this definition a legal entity shall be deemed to
own or control another legal entity if more than 50% (fifty percent) of the
voting stock of the latter legal entity, ordinarily entitled to vote in the
meetings of shareholders of that entity (or, if there is no such stock, more
than 50% (fifty percent) of the ownership of or control in the latter legal
entity), is held, directly or indirectly, by the owning or controlling legal
entity, or if a legal entity has the ability to appoint a majority of the board
of directors of another legal entity or to hire and/or replace another legal
entity’s upper management.
 
1.2           “Agreement” shall mean this Patent License and Purchase Option
Agreement, including all its exhibits and annexes.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 1

--------------------------------------------------------------------------------

 



 
1.2B          “Business Day” means any day other than a Saturday, Sunday or
statutory holiday in the city of Toronto, Canada or the city of New York, United
States.
 
1.3           “Intellectual Property” or “IP” shall mean:
 
(i)           inventions and discoveries, whether patentable or not, all
patents, registrations, invention disclosures and applications therefor,
including divisions, continuations, continuations-in-part and renewal
applications, and including renewals, extensions and reissues;
 
(ii)           Trade Secrets;
 
(iii)           to the extent not meeting the definition of Trade Secrets, other
confidential information, know-how, processes, schematics, business methods,
formulae, drawings, prototypes, models, designs, customer lists and supplier
lists;
 
(iv)           published and unpublished works of authorship, whether
copyrightable or not, including, without limitation, databases or other
compilations of information), copyrights therein and thereto, and registrations
and applications therefor, and all renewals, extensions, restorations and
reversions thereof; and
 
(v)           all other generally recognized intellectual property or
proprietary rights (excluding trademarks and similar rights in marks, names and
logos).
 
1.4           “Mannin IP” shall mean IP exclusively owned by Mannin as it
relates to discoveries  and indications that are related to Ang1, Ang2, Tie2,
the Tie2 mechanism of action, including all improvements to “Mannin IP” made
after the Closing.
 
1.5           “Mannin Patents” shall mean the patent applications listed on
Exhibit A and any new patent application encompassing an invention comprising
Mannin IP; and any patent that issues therefrom together with any renewal,
division, continuation, continued prosecution application or
continuation-in-part of any of such patents, certificates and applications, any
and all patents or certificates of invention issuing thereon, and any and all
reissues, reexaminations, extensions, divisions, provisional filings, parent
applications, renewals, substitutions, confirmations, registrations and
revalidations of or to any of the foregoing, and any foreign counterparts of any
of the foregoing.
 
1.6           “Mannin Product” shall mean any Product developed as it relates to
discoveries  and indications that are related to Ang1, Ang2, Tie2, the Tie2
mechanism of action, made or commercialized by or for Mannin or its Affiliates
in any country or territory in the world (or any component or subsystem
thereof).
 
1.6           “Mannin Assets” shall mean the collective addition Mannin IP
(section 1.4), Mannin Patent (Section 1.5), and Mannin Product (1.6) to Ang1,
Ang2, Tie2, the Tie2 mechanism of action, made or commercialized by or for
Mannin or its Affiliates in any country or territory in the world (or any
component or subsystem thereof).
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 2

--------------------------------------------------------------------------------

 



 
1.7           “Principal Market” means (i) any national exchange on which the
Common Stock is traded, and if none (ii) the NASDAQ, and if not (iii) the OTCQB
of the OTC Markets Group Inc., and if not (iv) the Over-the-Counter Bulletin
Board of the Financial Industry Regulatory Authority, Inc.
 
1.8           “Product(s)” shall mean any device, instrument, diagnostic,
therapeutic, product, drug, consumable, system, application, or service.
 
1.9           “Royalty Reporting Form” shall mean a written statement in the
form as attached hereto as Exhibit C signed by a duly authorized officer on
behalf of Q Bio.
 
1.10          “Technology” shall mean any technical information, know-how,
processes, procedures, methods, formulae, protocols, techniques, software,
computer code (including both object and source code), documentation, works of
authorship, data, designations, designs, devices, prototypes, substances,
components, inventions (whether or not patentable), mask works, ideas, trade
secrets and other information or materials, in tangible or intangible form, as
it relates to discoveries, inventions, and indications that are related to Ang1,
Ang2, and Tie2, and mechanism of actions involving the Tie2 signaling pathway.
 
1.11          “Third Party” shall mean any entity, person or government entity
other than a Party or an Affiliate of a Party.
 
1.12          “Trade Secret” shall mean information and know-how to the extent
that such information or know-how (a) derives independent economic value, actual
or potential, from not being generally known to the public or to other persons
who can obtain economic value from its disclosure or use and (b) is the subject
of efforts that are reasonable under the circumstances to maintain its secrecy.
Trade Secrets may include, but is not limited to confidential information,
know-how, processes, schematics, business methods, formulae, drawings,
prototypes, models, designs, customer lists and supplier lists that meet the
foregoing definition.
 
1.13          “Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 3

--------------------------------------------------------------------------------

 



 
1.14           “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If VWAP cannot be calculated for such security
on such date on any of the foregoing bases, the VWAP of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder.
 
II.           License and Option
 
2.1           License of Mannin IP. Subject to the terms and conditions of this
Agreement and in exchange for Q Bio’s payment of the Initial Cash Payment and
Initial Stock Payment (each, as defined herein), Mannin hereby grants to Q Bio
and its present and future Affiliates, effective as of the Closing, a worldwide,
exclusive, perpetual (subject to Section 2.5 of this Agreement) and transferable
(subject to Section 12 of this Agreement) license (with the right to sublicense
through one or multiple tiers solely as set forth in this Agreement) under
Mannin IP to research, develop, make, have made, use, have used, import, sell,
have sold and otherwise commercialize and exploit Products.
 
2.2           Transfers of Mannin IP. Without the prior written consent of Q
Bio, Mannin shall not sell, assign or otherwise transfer ownership in any of the
Mannin IP, or licenses to an Affiliate or a Third Party. In the event that Q Bio
provides such consent and Mannin sells, assign or otherwise transfers ownership
in any of the Mannin IP or licenses to an Affiliate or a Third Party, Mannin
shall explicitly stipulate that the rights and licenses granted to Q Bio and its
present and future Affiliates pursuant to this Agreement shall remain in force
and any transfer or assignment not so construed shall be null and void. An
identical obligation shall be imposed by Mannin on the acquirer, including the
obligation to impose the same on every subsequent acquirer or assignee.
 
2.3           Option to Purchase Mannin IP, Mannin Patents, and Mannin Product.
At the Closing, Mannin grants Q Bio an option to purchase the Mannin IP (the
“Option”) for the Option Purchase Price (as defined herein).  Q Bio may only
exercise the Option when the Cash Investment (as defined herein) totals a
minimum of $4,000,000.  Q Bio may exercise the Option by providing written
notice of its decision of to exercise the Option to Mannin. **** (****) Trading
Days after it has provided such notice to Mannin, Q Bio shall deliver the Option
Purchase Price to Mannin and promptly following receipt of funds, Mannin shall
deliver to Q Bio all documents reasonably required by Q Bio to assign and
transfer the Mannin IP and, for any Technology that is not Mannin IP and is
instead licensed to Mannin, Mannin shall, assign such licenses to Q Bio where
the foregoing is permitted under the terms of such license.  This exclusive
option will expire **** (****) years after the date of the signing of this
Agreement.
 
2.4           [INTENTIONALLY LEFT BLANK]
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 4

--------------------------------------------------------------------------------

 



 
2.5
 
(a)           Reversion of License/Ownership. Subject to the continuing royalty
payments found in Section 3.4 of this Agreement, and to the Mutual Performance
Schedule (Schedule 2.5), all rights, title and interest in the Mannin IP and
other Technology shall automatically revert to Mannin (and Q Bio shall take all
steps and measures to give effect to the foregoing) in the event that: (i) Q Bio
fails to exercise the option found in Section 2.3 of this Agreement; (ii) the
Cash Investment is less than $4,000,000 and does not enable the initiation of
POC trials within **** (****) years after the date hereof; (iii) Q Bio
materially breaches any payment obligation in Section 3.2 of this Agreement;
(iv) this Agreement is terminated; and/or (v) Q Bio fails to continue making
diligent and commercially reasonable efforts to progress the Mannin IP on a
commercial pathway and/or fails to continue making commercially reasonable
efforts to monetize the Mannin IP in those territories where a market or
commercial opportunities exists in regards to same. Q Bio’s cash investment at
the point of reversion, shall be repaid by way of  the royalty found in section
3.4, or converted into Mannin common stock using a valuation based on the price
of the common stock in terms of the last subscription of Mannin common stock, at
Q Bio’s discretion.
 
III.           Consideration
 
3.1           Closing. Subject to the terms and conditions hereof, the
consummation of the sale of the Mannin Patents or, alternatively, the coming
into effect of the licenses granted hereunder (the “Closing”) will take place at
10:00 a.m. (EST) on the third (3rd) Business Day following the date on which all
of the conditions set forth in Section 7 have been satisfied or waived (other
than any such conditions that by their terms or nature cannot be satisfied until
the Closing Date, which conditions shall be required to be so satisfied or
waived on the Closing Date), unless another time and/or date is agreed to in
writing by Mannin and Q Bio (the “Closing Date”). The Closing shall be held at
the offices of Sanders Ortoli Vaughn-Flam Rosenstadt LLP at 501 Madison Avenue,
New York, NY, USA, unless another place is agreed to in writing by the Parties
hereto.
 
3.2           License Purchase Price. In exchange for the license granted in
Section 2.1 hereof and the Option, Q Bio shall pay to Mannin 1,200,000 shares of
its common stock pursuant to the following schedule:
 
(i)           200,000 shares of common stock upon Closing (the “Initial Stock
Payment”);
 
(ii)          1,000,000 shares of common stock upon the successful Phase 1 trial
proof of concept results (“POC Stock Payment”). A successful Phase 1 proof of
concept trial is defined as a completed Phase 1 Clinical where pre-determined
endpoints, for the efficacy portion of the proof of concept study, are
successfully achieved thereby making a progression to a Phase 2 trial possible
(“POC”).
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 5

--------------------------------------------------------------------------------

 



 
From the time each of the Initial Stock Payment and POC Stock Payment are
issued, the shares of common stock underlying each issuance shall be held in
escrow at SOVR Law and restricted from transfer pursuant to the terms of a
lock-up agreement, the form of which is attached hereto as Exhibit D (the
“Lock-Up Agreement.
 
3.3          Cash Raise. At the Closing, Q Bio shall make a cash payment of
$50,000 to Mannin (the “Initial Cash Payment”) to help fund the costs of
developing the MAN-01 for Glaucoma.  Q Bio shall make continuing diligent and
good faith efforts to fund the development of MAN-01 for Glaucoma, up to the
First-in-Human/Proof-of-Concept Phase I Clinical Stage of Development currently
estimated to require $6,000,000 in funds.  Q Bio shall make continuing diligent
and good faith efforts to fund of a minimum of $3,950,000 to provide for the
costs of developing the MAN-01 for Glaucoma, and Q Bio shall provide such other
other assets as Q Bio and Mannin deem appropriate, and agreed to in writing
between both parties (any such funds provided by Q Bio to Mannin or on behalf of
Mannin, the “Cash Investment”).
 
3.4           Royalty.
 
(a) Subject to Section 3.4(b), in exchange for all Stock Payments and all Cash
Payments, in the event of a reversion of the licensed or assigned rights in the
Mannin IP and of the licensed rights in the Technology originally licensed to
Mannin, Mannin shall pay to Q Bio a royalty in all income derived from the
Mannin Products or Mannin IP that shall be equal to (i) ****% until such time
that that the aggregate of royalties paid to Q Bio exceeds **** the aggregate of
all Cash Investment paid by Q Bio and (ii) in the event that the aggregate Cash
Payments equal or exceed $**** as of the date of reversion, ****% thereafter in
perpetuity.
 
(b) Within thirty (30) calendar days following the end of the each calendar
quarter after the Closing, Mannin shall submit to Q Bio (even in the event that
no royalties are due) a Royalty Reporting Form, duly completed by an authorized
officer of Mannin, together with any payments due under this Section.
 
3.5           Option Purchase Price.  Subject to the last sentence of this
Section 3.5, the “Option Purchase Price” shall equal USD$30,000,000 less the
market value of the Initial Stock Payment and POC Stock Payment. Such market
value shall be determined by multiplying (a) the number of Initial Stock Payment
shares and POC Stock Payment shares by (b) the VWAP for Q Bio’s common stock for
the five (5) Trading Days immediately following the exercise of the Option. Q
Bio may pay the Option Purchase Price, at its sole election, in cash, shares of
Common Stock of Q Bio (the value of each share being the VWAP for Q Bio’s common
stock for the five (5) Trading Days following the exercise of the Option) or a
combination thereof. Any shares of Q Bio common stock that are issued as part of
the Option Purchase Price shall be subject to the same lock up provisions as set
out in the Lock-Up Agreement. However, in no event shall the Option Purchase
Price if paid in shares of common stock of Q Bio when combined with the Initial
Stock Payment and POC Stock Payment exceed ****% of the Q Bio common stock
issued and outstanding at the date the Option is exercised.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 6

--------------------------------------------------------------------------------

 



 
3.6           Wiring Instructions. All payments by Q Bio to Mannin under this
Agreement shall be made by wire to the account designated by Mannin in writing.
 
3.7           Late Payments. Any cash amounts not paid when due under this
Agreement shall automatically accrue interest from the date when due until
actually paid at a rate equal to the sum of **** percent (****%) plus the prime
rate of interest quoted in the Wall Street Journal (West Coast edition)
calculated daily on the basis of a 365-day year, or if such edition is
unavailable, a similar reputable data source; provided, however, that in no
event shall such rate exceed the maximum annual interest rate permitted under
applicable law. For clarity, accrual of interest on late payments will be in
addition to any other remedy available in regards to the party in breach of its
payment obligation.
 
3.8           Taxes. In the event that the governmental authorities of any
country imposes any withholding taxes on payments made hereunder and requires
the payor to withhold such tax from such payments, the payor may reduce the
payment due by the amount of such tax. In such event, the payor shall promptly
provide the payee with tax receipts issued by the relevant tax authorities and
with reasonable assistance in obtaining any credits for, and reductions to or
exemptions from, such amounts.
 
3.09           Records. Mannin shall (and shall ensure that its Affiliates and
their respective licensees and sub-licensees, as applicable) maintain complete,
true and accurate books of accounts and records reasonably sufficient for the
purpose of determining the payments to be made to Q Bio under this Agreement for
at least three (3) years following the end of the calendar quarter to which they
pertain. Mannin shall provide Q Bio or its agents access to such documents upon
at least ten (10) Business Days’ prior written notice during normal business
hours and in such a manner as not to interfere unduly with normal business
activities and provided further that any Q Bio agent first execute a
confidentiality agreement in favour of Mannin which includes obligations,
restrictions and other requirements comparable to those of this Agreement.
 
IV.           Representation, Warranties and Covenants


4.1           Mannin. Mannin hereby represents and warrants or covenants (as the
case may be) as follows:


(i)           Ownership of Mannin IP.  Mannin represents and warrants that: (A)
it is the owner of all of the Mannin IP and it has good and valid title to the
Mannin Patents;  (B) Mannin owns the Mannin IP free and clear of any liens,
security interests, licenses, charges, encumbrances, equities, claims or similar
restrictions; and (C) Mannin is not a party to and is not bound by any agreement
or understanding (whether written, oral, express or implied) relating to any of
the Mannin IP, and there is no agreement, understanding, judgment, order or
decree to which any of the Mannin IP is subject.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 7

--------------------------------------------------------------------------------

 



 
(ii)           No Infringement.  Mannin represents and warrants, that to its
actual knowledge, without having undertaken any searches or investigations and
without having made any inquiries: (A) none of the Mannin IP infringes or
conflicts with any proprietary right or other right of any person, and neither
the use of any of the Mannin IP; (B) the manufacture, use or sale of any of
Technology will not infringe or conflict with any proprietary right or other
right of any person; (C) there is no claim pending or threatened against Mannin
or any other person alleging that any of the Mannin IP, or the use of any of the
Mannin IP or the manufacture, use or sale of any of Technology, infringes or
conflicts with, or will infringe or conflict with, any proprietary right or
other right of any person, and there is no basis for the assertion of any such
claim; (D). there is no existing or potential infringement of any of the Mannin
IP; or (E) no application for a potentially interfering patent has been filed,
and no potentially interfering patent has been issued.
 
(iii)           Trade Secrets.  Mannin represents and warrants that, to its
actual knowledge, without having undertaken any searches or investigations and
without having made any inquiries: (A) no part of the Trade Secrets is part of
the public knowledge or literature; and (B) Mannin has taken all measures and
precautions necessary to protect the secrecy, confidentiality and value of the
Trade Secrets.
 
(iv)           Non-contravention.  Mannin represents and warrants that (A)
neither the execution and delivery of this Agreement nor the performance of this
Agreement will result (with or without notice or lapse of time) in (i) a
violation of any judgment, order or decree to which Mannin is subject; (ii) a
breach or violation of any agreement or understanding (whether oral, written,
express or implied) to which Mannin is a party or by which Mannin is bound; or
(iii) the termination of, or the imposition of any lien, security interest,
license, charge, encumbrance, equity, claim, restriction, tax or assessment on
or with respect to, any of the Mannin IP; and (B) no consents of, or notice to,
any third party is required for Mannin to execute and deliver this Agreement.
 
(v)           No Bankruptcy Proceedings.  Mannin represents and warrants that it
has not (i) made a general assignment for the benefit of creditors, (ii) filed
any voluntary petition in bankruptcy or suffered the filing of an involuntary
petition by any creditor, (iii) suffered the appointment of a receiver to take
possession of all or any portion of its assets, (iv) suffered the attachment or
judicial seizure of all or any portion of its assets, (v) admitted in writing to
any one or more of its lenders or trade creditors its inability to pay its debts
as they come due nor (vi) made an offer of settlement, extension or composition
to its creditors generally.
 
(vi)           IP protection.  Between the Closing and the actual transfer of
the files related to the Mannin IP, Mannin shall use commercially reasonable
efforts to preserve its ownership of the Mannin IP and shall not, directly or
indirectly, sell, transfer, lease, license, sublicense, mortgage, pledge,
encumber, grant or otherwise dispose of or grant a lien on any Mannin IP, or
amend or modify any existing agreements with respect to any Mannin IP.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 8

--------------------------------------------------------------------------------

 



 
(vii)          Securities Regulation Matters.  Mannin understands that the
shares of common stock that it is to receive under this Agreement have not been
registered under the US Securities Act of 1933 (the “US Securities Act”), as
amended, and may not be resold unless an exemption from resale is available
thereunder.  Any shares issued hereunder will bear a restrictive legend to that
effect, and such legend will not be removed until Q Bio has received an opinion
from legal counsel that it reasonably approves that such shares may be resold
without violating the US Securities Act.  Mannin understands that it may now, or
in the future, be deemed to be an “affiliate” of Q Bio (as such term is defined
under the US Securities Act) and the consequences of being deemed an affiliate
of Q Bio.
 
(viii)          Validity; Enforcement - Mannin represents and warrants that this
Agreement has been duly and validly authorized, executed and delivered on behalf
of Mannin and constitutes the legal, valid and binding obligations of Mannin
enforceable against Mannin in accordance with its respective terms, except as
such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(ix)           Good Standing. Mannin represents and warrants that it is an
entity duly organized, validly existing and in good standing under the laws of
the Province of Ontario with the requisite power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.
 
(x)           Cooperation. Mannin agrees to use commercially reasonable efforts
to provide Q Bio with access to all resources available to it, including any
personnel related to the Technology and the Mannin IP and its development.
Mannin will use commercially reasonable efforts to procure the assistance of Dr.
George N. Nikopoulos, CEO of Mannin, and Dr. Susan Quaggin, Chief Scientific
Officer of Mannin, to provide assistance as Q Bio may reasonably request in
terms of the development of the assets contemplated herein and to raise the
capital required via corporate presentations to investor and scientific
meetings. Except where otherwise set out in this Agreement, Mannin shall use
commercially reasonable efforts to assist and cooperate with Q Bio in doing, all
things reasonably necessary, proper or advisable to consummate the transactions
contemplated hereby. For clarity, when used in this Section 4.1(x), the
requirement to provide assistance or to cooperate is wholly incidental to Q
Bio’s underlying obligations and ultimate responsibilities under this Agreement
and the foregoing does not impose any financial obligation on Mannin (nor
require it to expend sum or money, incur any cost or assume any financial
obligation).
 
(xi)           [INTENTIONALLY LEFT BLANK]
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 9

--------------------------------------------------------------------------------

 

 
(xii)           Use of Cash Investment.  Mannin shall ensure that all funds
provided in the Cash Investment are used to develop the MAN-01 for Glaucoma or
as otherwise mutually agreed to by Q Bio and Mannin.
 
4.2           Q Bio hereby represents and warrants, or covenants (as the case
may be) as follows:
 
(i)           Non-contravention.  Neither the execution and delivery of this
Agreement nor the performance of this Agreement will result (with or without
notice or lapse of time) in (i) a violation of any judgment, order or decree to
which Q Bio is subject or (ii) a breach or violation of any agreement or
understanding (whether oral, written, express or implied) to which Q Bio is a
party.
 
(ii)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Q Bio and constitutes the legal,
valid and binding obligations of Mannin enforceable against Q Bio in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
 (iii)           Good Standing. Q Bio is an entity duly organized, validly
existing and in good standing under the laws of the State of Nevada with the
requisite power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.
 
(iv)           Issuance of Securities
 
. The issuance of the Common Stock of Q Bio under this Agreement has been duly
authorized and upon issuance of such Common Stock in accordance with the terms
of the this Agreement, such Common Stock shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, and is in
compliance with all applicable United States securities laws and regulations.
 
(v)           Equity Capitalization
 
.  As of the date hereof, the authorized capital stock of Q Bio consists of (i)
250,000,000 shares of Common Stock, of which, 8,375,002 are issued and (ii)
100,000,000 shares of blank check preferred stock, of which, none are issued and
outstanding.
 
(vi)           Cooperation. Except where otherwise set out in this Agreement, Q
Bio shall use commercially reasonable efforts to take, or cause to be taken, all
actions, and do, or cause to be done, and to assist and cooperate with Mannin in
doing, all things reasonably necessary, proper or advisable to consummate the
transactions contemplated hereby.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 10

--------------------------------------------------------------------------------

 



 
(vii)           Bankruptcy. Q represents and warrants that it has not (i) made a
general assignment for the benefit of creditors, (ii) filed any voluntary
petition in bankruptcy or suffered the filing of an involuntary petition by any
creditor, (iii) suffered the appointment of a receiver to take possession of all
or any portion of its assets, (iv) suffered the attachment or judicial seizure
of all or any portion of its assets, (v) admitted in writing to one or more of
its lenders or trade creditors its inability to pay its debts as they come due
nor (vi) made an offer of settlement, extension or composition to its creditors
generally.
 
(viii)           Arm’s Length Transaction. The terms and provisions of this
Agreement were negotiated at arm’s length and are fair, reasonable and
consistent with existing market conditions. The transactions contemplated by
this Agreement are not being entered into by Q Bio with the intention of
hindering, delaying or defrauding any of Q Bio’s current or future creditors.
 
(ix)           Management. Q Bio shall use commercially reasonable efforts to
have each of Dr. George N. Nikopoulos and Dr. Susan Quaggin appointed to its
Advisory Board on the date of Closing or as soon as possible thereafter.  Upon
the exercise of the Option, Q Bio shall use commercially reasonable efforts to
have a representative of Mannin appointed to the Q Bio Board of Directors, and
Dr. Nikopoulos would join the management of Q Bio, to development of the Mannin
IP and MAN-01 for Glaucoma.
 
V.           Non-Competition.
 
Unless there is reversion of rights, title and interest in Mannin IP and, if
applicable, other Technology pursuant to Section 2.5 of this Agreement, Mannin
shall not directly or indirectly develop, manufacture, distribute, sell or
market any Mannin Products for the treatment of Glaucoma or related to the
MAN-01 molecule that would compete with the Mannin Products licensed hereunder.
 
VI.            Intellectual Property Management
 
6.1           Reimbursement and Control.  Mannin will have the first right to
prepare, file, prosecute, or otherwise handle the rights to the Mannin IP with
prior advice and comment from Q Bio. Mannin shall pay all costs and expenses
associated with the filing, prosecution and maintenance of the Mannin
Patents.  Prior to any transfer of the Mannin IP to Q Bio, Mannin shall pay for
any costs and expenses associated with the Mannin Patent incurred by Q Bio.  In
the event that the Mannin decides to abandon certain IP within the Mannin IP,
Mannin shall so inform Q Bio no less than sixty (60) days prior to knowingly
taking the action or knowingly failing to act, which would cause such
abandonment of rights. Should Q Bio choose to continue the prosecution or
maintenance of all or a part of said IP, Q Bio may choose to pay the cost of
such activity and if so, Mannin shall take all commercially reasonable steps to
convey such intellectual property to Q Bio.



 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 11

--------------------------------------------------------------------------------

 



 
6.2           Enforcement. If either Party becomes aware of a third party
infringement of any unexpired claim within the Mannin IP, that Party will
promptly notify the other Party with written notice. Q Bio shall have the first
right, but not the obligation, to prosecute in its own name and at its own
expense any infringement of the Mannin IP. If Q Bio elects to commence an
infringement action, Q Bio shall bear all expenses related to such action and,
Mannin at its option, may join as a party to such action. Regardless of whether
Mannin joins as a party, Q Bio shall control such action, and Mannin shall,
within reason, cooperate fully with Q Bio in connection with any such action
provided any reasonable out-of-pocket expense incurred by Mannin in providing
such cooperation will be paid by Q Bio. Recoveries or reimbursements  from
infringement actions commenced  by Q Bio shall be distributed as follow: (i) the
Parties shall be reimbursed litigation expenses, including but not limited to
reasonable attorneys' fees; (ii) as to ordinary damages, Q Bio shall receive an
amount equal to its lost profits or a reasonable royalty on the sales of the
infringer's product (whichever measure of damages the court shall have applied)
and shall be included towards calculations for royalty determination  for
payment to Q Bio;  and (iii) any remaining recoveries or reimbursements shall be
paid **** (****%) to Q Bio and **** percent (****%) to Mannin. If Q Bio decides
not to prosecute infringement of any Mannin IP, Mannin reserves the right,
without obligation, to prosecute such infringement, in which roles and returns
stated above in this paragraph shall be reversed.


6.3           Patent Term Extension. Mannin shall consult with Q Bio in
selecting the patent covering each Product for patent term extension for or
supplementary protection certificate under in accordance with the applicable
laws of any country. Each Party agrees to execute any documents and to take any
additional actions as the other Party may reasonably request in connection
therewith.


6.4           Patent Marking. To the extent commercially feasible, Mannin will
mark all Products that are manufactured or sold under this Agreement with the
number of each issued patent within the Patent Rights that cover such
Product(s).  Any such marking will be in conformance with the patent laws and
other laws of the country of manufacture or sale.


 
6.5           Defense. Q Bio will have the first right, but not the obligation,
to take any measures deemed appropriate by Q Bio, regarding (a) challenges to
the Mannin Patents (including interferences in the U.S. Patent and Trademark
Office and oppositions in foreign jurisdictions) and (b) defense of the Mannin
Patent (including declaratory judgment actions) and/or other Mannin IP. Mannin
shall reasonably cooperate in any such measures if requested to do so by Q Bio,
provided any reasonable out-of-pocket expense incurred by Mannin in providing
such cooperation will be paid by Q Bio.


 
6.6           Third Party Litigation. In the event a third party institutes a
suit against Mannin for patent infringement involving a Product or Mannin IP,
Mannin will promptly inform Q Bio and keep Q Bio regularly informed of the
proceedings.



 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 12

--------------------------------------------------------------------------------

 
 
 
VII.            Conditions to Closing
 
7.1           Closing Conditions. The obligation of Q Bio to effect the Closing
shall be subject to the satisfaction at or prior to the Closing of the following
conditions, unless waived in writing by Q Bio:
 
(i)           Representations and Warranties. Each of the representations and
warranties of Mannin set forth in this Agreement shall be true and correct in
all material respects of the Closing Date as though made on and as of the
Closing Date. Each of the representations and warranties of Mannin set forth in
this Agreement that is qualified by materiality shall be true and correct in all
material respects as of the Closing Date as though made on and as of the Closing
Date and each of the other representations and warranties of Mannin set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date as though made on and as of the Closing Date, subject to the
continued application of such other qualifications in terms of such
representations and warranties.
 
(ii)           Agreements and Covenants. Mannin shall have performed or complied
in all material respects with each obligation, agreement and covenant to be
performed or complied with by it under this Agreement on or prior to the
Closing.
 
(iii)           No Injunctions or Restraints; Illegality. No temporary
restraining order, preliminary or permanent injunction or other order (whether
temporary, preliminary or permanent) issued by any court of competent
jurisdiction or other legal restraint or prohibition shall be in effect which
restrains, enjoins or otherwise prohibits the consummation of the transactions
contemplated hereby, nor shall any proceeding brought by any person seeking any
of the foregoing be pending, and there shall not be any action taken, or any law
or order enacted, entered, enforced or deemed applicable to transactions
contemplated hereby, which restrains, enjoins or otherwise prohibits the
consummation of the transactions contemplated.
 
(iv)           Officer’s Certificate. Mannin shall have delivered to Q Bio a
certificate of Mannin executed by an executive officer of Mannin, dated as of
the Closing, the form of which is attached hereto as Exhibit E, certifying that,
to its actual knowledge after having made reasonable inquiries of its directors
and officers and key personnel, the conditions set forth in Sections 7.1(i),
7.1(ii) and 7.1(iii) have been satisfied.
 
(v)           Cooperation Agreements. Mannin shall provide Q Bio with agreements
from each of Dr. George N. Nikopoulos and Dr. Susan Quaggin, the form of which
are attached hereto as Exhibit F, stating that for so long as such person is an
officer, director, employee or consultant of Mannin or its Affiliate that such
person agrees to provide such assistance and cooperation, in its capacity as
officer, director, employee or consultant of Mannin or its Affiliate, as
contemplated under this Agreement as well as assist wherever possible to raise
the capital required via corporate presentations to investor and scientific
meetings, provided any reasonable out-of-pocket expense incurred by Mannin in
providing such cooperation will be paid by Q Bio.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 13

--------------------------------------------------------------------------------

 



 
(vi)           Mannin has delivered to Q Bio a duly executed copy of the Lock-Up
Agreement.
 
(v)           Legal Opinions, Blaney McMutry LLP, counsel to Mannin, shall have
delivered to Q Bio a legal opinion as to due authorization.
 
7.2           Conditions to Closing by Mannin. The obligation of Mannin to
effect the Closing shall be subject to the reasonable satisfaction at or prior
to the Closing of the following conditions, unless waived in writing by Mannin:
 
(i)            Representations and Warranties. Each of the representations and
warranties of Q Bio set forth in this Agreement shall be true and correct in all
material respects of the Closing Date as though made on and as of the Closing
Date. Each of the representations and warranties of Q Bio set forth in this
Agreement that is qualified by materiality shall be true and correct in all
material respects as of the Closing Date as though made on and as of the Closing
Date and each of the other representations and warranties of Q Bio set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date as though made on and as of the Closing Date, subject to the
continued application of such other qualifications in terms of such
representations and warranties.
 
(ii)           Agreements and Covenants. Q Bio shall have performed or complied
in all material respects with each obligation, agreement and covenant to be
performed or complied with by it on or prior to the Closing Date under this
Agreement on or prior to the Closing Date.
 
 
(iii)           Officer’s Certificate. Q Bio shall have delivered to Mannin a
certificate of Q Bio executed by an officer of Q Bio, dated as of the Closing
Date, the form of which is attached hereto as Exhibit G, certifying that, to its
actual knowledge after having made reasonable inquiries of its directors and
officers and key personnel, the conditions set forth in Sections 7.2(i) and
7.2(ii) have been satisfied.
 
(iv)           Delivery of Consideration. Q Bio shall have made, or shall make
simultaneous with Closing, the Initial Cash Payment and the Initial Stock
Payment to Mannin.
 
VIII.           Indemnification
 
8.1           Without in any way limiting any of the rights or remedies
otherwise available to any of Q Bio, its Affiliates and their respective
directors, officers, agents and employees (the “Q Bio Indemnitees”), Mannin
shall indemnify and hold harmless each Q Bio Indemnitee against and from any
damages finally awarded against such Q Bio Indemnitee and any cost award made
against such Q Bio Indemnity in regards to any legal proceeding relating to
allegations that Q Bio’s use and/or commercialization of the Mannin IP as
permitted under this Agreement constitutes willful infringement any third party
rights in Canada or the United States, provided the foregoing will not apply
where the freedom to operate opinion failed to disclose a third party patent
that has been infringed or did in fact disclose such patent but the parties
nevertheless agreed to move forward irrespective of same.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 14

--------------------------------------------------------------------------------

 
 
 
8.2           Without in any way limiting any of the rights or remedies
otherwise available to any of Mannin, its Affiliates and their respective
directors, officers, agents and employees (the “Mannin Indemnitees”), Q Bio
shall indemnify and hold harmless each Mannin Indemnitee against and from any
damages finally awarded against such Mannin Indemnitee and any cost award made
against such Mannin Indemnitee in regards to any unauthorized use or
commercialization of the Mannin IP, any modification to and/or improvement of
the Mannin IP by Bio Q, or any breach of Bio Q’s confidentiality obligations
under this Agreement.
 
8.3           Procedures. The Party requesting indemnification (“Indemnitee”)
shall give prompt written notice to the Party required to provide
indemnification (“Indemnifying Party”) of any Third Party Claim, with respect to
which indemnification may be required under this Section 11, provided, however,
that failure to give notice shall not impair the obligation of the Indemnifying
Party to provide indemnification hereunder except if and to the extent that
failure materially impairs the ability of the Indemnifying Party successfully to
defend the Third Party Claim. The Indemnifying Party shall be entitled to assume
the defense and control of any Third Party Claim at its own cost and expense,
but the Indemnitees shall have the right to be represented by its own counsel at
its own cost in such matters. The Indemnitees shall provide all reasonable
assistance to the Indemnifying Party, at the Indemnifying Party’s expense, in
connection with the defense of any Third Party Claim hereunder. Neither Party
shall settle or dispose of any Third Party Claim in any manner which would
adversely impact the rights or interests of the other Party under this Agreement
without the other Party’s prior written consent, without limiting the
application of the royalty-stacking provisions of Section 3.4.
 
IX.           Term and Termination
 
9.1           Term. This Agreement shall be effective as of the Closing Date,
and shall remain in force until the later of (a) ten years or (b) the expiration
date of the last to expire Mannin Patent (the “Term”).
 
9.2           Termination by Mannin. Mannin shall have no right to terminate
this Agreement under any circumstances, except in the event that Q Bio fails to
satisfy its payment, funding, share issuance and/or confidentiality obligations
under this Agreement,  Q Bio has received written notice of such failure to pay
and Q Bio has not cured such failure to pay or contested the duty to pay within
thirty (30) days of Q Bio’s receipt of such written notice (in which case Mannin
may terminate this Agreement upon written notice to Q Bio).
 
9.3           Termination by Q Bio.  Q Bio shall have no right to terminate this
Agreement under any circumstances, except in the event that Q Bio elects not
exercise the Option and Mannin breaches any material term of this Agreement that
is not cured within thirty (30) days of such breach.
 
9.4           [INTENTIONALLY LEFT BLANK]
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 15

--------------------------------------------------------------------------------

 



 
9.5           Termination shall not release either Party from any payment or
other obligation that has accrued as of the effective date of the termination.
Without limiting the generality of the foregoing, each Party shall pay the
other, within thirty (30) days after such termination, amounts equal to all
reimbursable expenses, patent royalties, milestone payments and other payments
of whatever nature which are then owed to such Party hereunder.
 
9.6           Survival. The Sections 2.5, and 8 through 15 of this Agreement
shall survive the termination or the expiration of this Agreement for any reason
and in all circumstances. Without limitation to the foregoing, all licenses and
sublicenses granted under this Agreement will forthwith terminate upon
termination of this Agreement.
 
X.           Confidentiality.
 
10.1           Definition. “Confidential Information” shall mean all non-public
written, visual, oral and electronic data and information disclosed by one Party
(“Discloser”) to the other Party (“Recipient”) under this Agreement that relates
to the Discloser’s business, technology, products, processes, techniques,
research, development and marketing and is marked as confidential or proprietary
or disclosed under circumstances reasonably indicating that it is confidential
or proprietary. All Confidential Information (including without limitation all
copies, extracts and portions thereof) shall remain the property of Discloser.
Except as expressly agreed otherwise by the Parties, Recipient does not acquire
any intellectual property rights under any disclosure hereunder except the
limited right to use such Confidential Information in accordance with this
Agreement.
 
10.2           Restrictions. Recipient shall hold all Confidential Information
of Discloser in strict confidence and shall not disclose any such Confidential
Information to any Third Party except as expressly provided in this Section.
Recipient may disclose the Confidential Information of Discloser only to
regulatory authorities and employees, agents, contractors, Affiliates and actual
and potential licensees and sublicensees (solely to the extent, in the case of
any such licensee or sublicensee, such Confidential Information to be disclosed
is licenseable or sublicenseable to such licensee or sublicensee), in all such
cases who have a reason to know such information for purposes of Recipient’s
performance of its obligations or exercise of its rights under this Agreement
and (except with respect to regulatory authorities) who are bound in writing by
restrictions regarding disclosure and use at least as protective of Discloser as
the terms and conditions in this Agreement. Recipient shall not use any
Confidential Information of Discloser for the benefit of itself or any third
party or for any purpose other than to perform its obligations and exercise its
rights under this Agreement. Recipient shall take at least the same degree of
care that it uses to protect its own confidential and proprietary information
and materials of similar nature and importance (but in no event less than
reasonable care) to protect the confidentiality and avoid the unauthorized use,
disclosure, publication, or dissemination of the Confidential Information of
Discloser.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 16

--------------------------------------------------------------------------------

 



 
10.3           Scope. The foregoing restrictions on disclosure and use shall not
apply with respect to any Confidential Information of Discloser to the extent
such Confidential Information: (a) was or becomes publicly known through no
wrongful act or omission of the Recipient or its Affiliates and their respective
employees, agents and representatives; (b) was rightfully known by Recipient
before receipt from Discloser; (c) becomes rightfully known to Recipient from a
source other than Discloser without breach of a duty of confidentiality to
Discloser or its Affiliates or any Third Party having indirectly received or
obtained such information from Recipient or its Affiliates; or (d) is
independently developed by Recipient without the use of or access to the
Confidential Information of Discloser. In addition, Recipient may use or
disclose Confidential Information of Discloser to the extent (i) approved by
Discloser in writing or (ii) Recipient is legally compelled to disclose such
Confidential Information, provided, however, that prior to any such compelled
disclosure, if possible, Recipient shall give Discloser reasonable advance
notice of any such disclosure and shall cooperate with Discloser, at Discloser’s
cost, in protecting against any such disclosure and/or obtaining a protective
order narrowing the scope of such disclosure and/or use of such Confidential
Information.
 
10.4           Terms of this Agreement. The Parties acknowledge the confidential
nature of this Agreement and, except to the extent provided in this Agreement,
neither Party shall disclose the existence or the contents of this Agreement
without obtaining the prior approval of the other Party in writing, save as
required by applicable law (including as required by the United States
Securities and Exchange Commission) or by either Party in connection with the
enforcement of its rights hereunder or on a confidential basis to actual and
potential investors or acquirors and legal counsel who are bound by obligations
of confidentiality at least as restrictive as those set forth in this Agreement.
Any breach by either Party of any of its confidentiality obligations under this
Article 15 shall not affect any right or remedy to which the non-breaching Party
would be entitled at law absent this Agreement. Mannin acknowledges that Q Bio
will publicly file a copy of this Agreement with the U.S Securities and Exchange
Commission.  In such filing, Q Bio will use reasonable efforts to obtain
confidential treatment of those portions of this Agreement that it deems as
sensitive to Mannin and Q Bio.
 
10.5           Press Releases. Notwithstanding any other provision of this
Section, Q Bio and Mannin may, with prior written consent of the other Party,
issue press releases acknowledging that Q Bio and Q Bio Affiliates are licensed
under the Licensed Patents, provided that the terms of this Agreement are not
disclosed. Each Party agrees to the issuance of the proposed press release
attached as Exhibit B. Each Party may disclose any information in such press
release (or any subsequent mutually agreed press release or other public
announcement) without the additional consent of the other Party.
 
10.6           Disclosures of Terms to Certain Third Parties. Notwithstanding
any other provision of this Section 10.6, Q Bio shall be entitled to disclose
the existence of this Agreement and the amount of the payment to be made to any
Third Party with which Q Bio has (or in the future may have) an agreement,
arrangement, understanding, or relationship which permits Q Bio or the Third
Party to seek payment or reimbursement, in whole or in part, of any portion of
any of the payments to be made. Before disclosing any information related to
this Agreement to such a Third Party, including but not limited to Q Bio
customers and suppliers meeting the foregoing description, Q Bio shall obtain
agreement from the Third Party that the disclosure shall be on a confidential
basis and that the disclosed information shall not be provided to anyone outside
of the Third Party, other than its outside legal counsel.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 17

--------------------------------------------------------------------------------

 



 
10.7           Limitation of Liability. Except for a breach of Article 10
(Confidentiality), neither Party shall be liable to the other Party, its
employees, directors, shareholders, agents for any indirect or consequential,
incidental, punitive or special, damages (including but not limited to damages
for business interruption or for personal injury) arising out of or in
connection with this Agreement, even if the other Party has been advised of the
possibility of such damages. To the extent either Party is liable to the other
Party for any claims arising out of or in connection with this Agreement, such
liability shall be limited to the greater of (a) the amounts owed or paid by Q
Bio pursuant to Sections 3.2, 3.3, and 3.5 and (b) USD 25 Million.
 
XI.           Notices. 
 
Any notice required under this Agreement to be sent by either Party shall be
given in writing by means of a letter or facsimile directed:
 
If to Q Bio:


Q BioMed Inc.
c/o Sanders Ortoli Vaughn-Flam Rosenstadt LLP
501 Madison Ave.
New York, N.Y. 10022
Attn:           Denis Corin
Email: dcorin@qbiomed.com


With a copy to:


Sanders Ortoli Vaughn-Flam Rosenstadt LLP
501 Madison Ave.
New York, N.Y. 10022
Attn:           William Rosenstadt
Email: wsr@sovrlaw.com


If to Mannin:
 
Mannin Research Inc.
125 Danforth Avenue, Suite 200
Toronto, Ontario M4K 1N2
info@mannin.ca
(416) 306-2853
 
 or such other address as may have been specified in writing by either Party to
the other. Notice shall be conclusively deemed to have been duly given (a) when
hand delivered to another Party; (b) when sent by email, with receipt
confirmation, to the address set forth above if sent between 8:00 a.m. and 5:00
p.m. recipient’s local time on a business day, or on the next business day if
sent other than between 8:00 a.m. and 5:00 p.m. recipient’s local time on a
business day; or (c) the next business day after deposit with an international
overnight courier service, postage prepaid, addressed to the applicable Party as
set forth above with next business day delivery guaranteed, provided that the
sending Party receives a confirmation of delivery from the delivery service
provider.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 18

--------------------------------------------------------------------------------

 



 
XII.           No Assignment
 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective Affiliates, successors and assigns. This Agreement shall not be
assignable by either Party, in whole or in part to any Third Party (subject to Q
Bio’s termination rights under Article 13), except that either Party may assign
or transfer this Agreement, without consent, to (a) an Affiliate or subsidiary
company of that Party or (b) a purchaser of all or substantially all of such
Party’s assets to which this Agreement relates or (c) a successor to such
Party’s business to which this Agreement relates through any merger,
consolidation or reorganization; provided in each case that the entity to whom
this Agreement is assigned agrees in writing to be bound by the terms and
conditions hereof and that the assignor remains liable for any breach of this
Agreement by the assignee or any subsequent assignee.
 
XIII.           Independent Contractors.
 
The Parties are and intend to remain independent contractors. Nothing in this
Agreement shall be construed as an agency, joint venture or partnership between
the Parties.
 
XIV.           Applicable Law and Jurisdiction
 
This Agreement shall be governed by and construed in accordance with the laws of
New York, without regard or reference to its conflicts of law rules or
principles.  Any dispute between the Parties in connection with this Agreement
(including any question regarding its existence, validity or termination) shall
be submitted exclusively to the federal and state courts located in New York
County, New York.  Each party hereto submits to the jurisdiction of the federal
and state courts located in New York County, New York for the purpose of
litigating any dispute arising under this Agreement.
 
XV.           Miscellaneous
 
15.1           Force Majeure. If for reasons of Force Majeure, as hereinafter
defined, any Party fails to comply with its obligations hereunder other than the
payment of money, such failure shall not constitute breach of contract,
provided, however, that such Party shall give the other Party prompt written
notice of the failure to perform and the reason therefor and uses its reasonable
efforts to limit the resulting delay in its performance. For the purpose of this
Section, “Force Majeure” shall mean acts of God; war; civil commotion;
destruction of production facilities or materials; fire, earthquake or storm;
labor disturbances or strikes; failure of public utilities or common carriers
and any other similar causes beyond the reasonable control of any party.
 
15.2           Severability. If any of the provisions of this Agreement is
determined to be invalid or unenforceable by any court of competent
jurisdiction, such finding shall not invalidate the remainder of this Agreement
which shall remain in full force and effect as if the provision(s) determined to
be invalid or unenforceable had not been a part of this Agreement. In the event
of such finding of invalidity or unenforceability, the Parties will endeavor to
substitute forthwith the invalid, or unenforceable provision(s) by such
effective provision(s) as will most closely correspond with the original
intention of the provision(s) so voided.
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 19

--------------------------------------------------------------------------------

 



 
15.3           Entire Understanding. This Agreement and any attachments hereto
constitute a single, integrated written contract expressing the entire agreement
of the Parties with respect to the subject matter hereof and shall not be
modified, supplemented, or repealed except by a writing signed by each of the
Parties. No covenants, agreements, representations, or warranties of any kind
whatsoever have been made by any Party, except as specifically set forth in this
Agreement. All prior discussions, written communications, agreements and
negotiations with respect to the subject matter hereof have been merged and
integrated into and are superseded by this Agreement. Specifically, with respect
to the subject matter hereof, this Agreement supersedes that certain Letter Of
Intent, dated September 15, 2015 between the Parties.
 
15.4           Waiver. No waiver by any of the Parties to this Agreement of any
breach of any term, condition or obligation of this Agreement by any other Party
shall be construed as a waiver of any subsequent or continuing breach of that
term, condition or obligation or of any other term, condition or obligation of
this Agreement of the same or of a different nature. Neither the failure nor the
delay of either Party to enforce any provision of, or right or remedy under,
this Agreement shall constitute a waiver of such provision, right or remedy or
of the right of each Party to enforce each and every provision of this
Agreement. Any waiver of this Agreement must be in writing.
 
15.5           [INTENTIONALLY LEFT BLANK]
 
15.6           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each executed counterpart
may be delivered by way of facsimile and e-mail communication.
 
15.7           Headings. The headings and captions used in this Agreement are
for convenience only and shall not be considered in construing or interpreting
this Agreement.
 
15.8           Dollars.  All references in this Agreement to “$” or “dollars”
are to U.S. dollars.
 
XVI.           Specific Performance.
 
The rights and remedies of the parties hereto shall be cumulative. The
transactions contemplated by this Agreement are unique transactions and any
failure on the part of any party to complete the transactions contemplated by
this Agreement on the terms of this Agreement will not be fully compensable in
damages and the breach or threatened breach of the provisions of this Agreement
would cause the other parties hereto irreparable harm. Accordingly, in addition
to and not in limitation of any other remedies available to the parties hereto
for a breach or threatened breach of this Agreement, the parties shall be
entitled to seek specific performance of this Agreement and seek an injunction
restraining any such party from such breach or threatened breach.
 


 


 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 20

--------------------------------------------------------------------------------

 



 
AS WITNESS, the Parties have caused this Patent and Technology License and
Purchase Option Agreement to be signed on the date first written above.
 


 
Q BIOMED INC.






______________________
Name:
Title:




MANNIN RESEARCH INC.






______________________
Name:
Title:

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 21

--------------------------------------------------------------------------------

 



Schedule 2.5
 
Mutual Performance
 
Mannin and Q Bio agree, there is a mutual responsibility to cooperate and use
commercially reasonable efforts to meet the program milestones, as given in the
“Program Milestones and Timelines” set forth below. The “Program Milestones and
Timelines” are to be reviewed, modified if necessary, and agreed to on a
quarterly basis by representatives from Mannin and Q Bio.
 
Mannin and Q Bio agree that changes in the funding environments may result in
changes to the funding schedules, and therefore changes to the MAN-01 for
Glaucoma research program.  Furthermore, it is understood that the MAN-01 for
Glaucoma research program may result in delays or modifications to plan that
would alter the targeted performance dates.
 
It is understood, that if the “Program Milestones and Timelines” are not met
during the time between the quarterly reviews of the program, by either Mannin
or Q Bio, the following process will take place:
 
1. A meeting to review the current “Program Milestones and Timelines” to
determine feasibilityand discuss modifications to be mutually agreed upon by Q
Bio and Mannin.
 
2. If no resolution or modification to the existing “Program Milestones and
Timelines” and bothMannin and Q Bio are in agreement that no resolution can be
found, the “reversion” section ofthe Agreement would take effect.
 
Program Milestones and Timelines
 
Q Bio shall continue to use diligent and good faith efforts to fund the
development of the MAN-01 program for Glaucoma.  The MAN-01 funding schedule for
the current Program Milestones and Timelines:
 
1. Within 14 days post-Closing, $50,000
 
2. Within 60 days post- Closing, a cumulative total of $200,000
 
3. By March 31, 2016, a cumulative total of ****
 
4. By December 31, 2016, a cumulative total of ****
 
5. By December 31, 2017, a cumulative total of ****
 
6. By December 31, 2018, a cumulative total of ****
 


 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with
“****” at the exact place where material has been omitted.



 
Exhibit 10.1, 22

--------------------------------------------------------------------------------

 



 
Mannin Research is expected, on a commercially reasonable basis, to meet
developmental milestones, as currently given in the Program Milestones and
Timelines:
 
1. Lead Candidate Identification
 
-A molecule to inhibit VE-PTP activation, or to activate Tie2 in a similar
fashion as the inhibitor
 
-Scheduled to be completed in ****
 
2. Initiation of GLP Toxicology, CMC, and Regulatory
 
-Scheduled to be begin in ****
 
3. Submission of IND application to FDA
 
-Scheduled to occur in ****
 
4. Approval of IND application to FDA
 
-Scheduled to be materially completed by the end of ****
 
5. Initiation of First-In-Human clinical trial
 
-Scheduled to begin in ****
 
6. Completion of FIH-POC Clinical Trials
 
-Target completion of **** to ****
 

 
*
Confidential treatment has been requested for certain portions of this Exhibit.
The confidential portions of this Exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Such portions have been marked with

 
 
Exhibit 10.1, 23

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------